454 F.2d 1173
Olius McCRORY, Jr., Petitioner-Appellant,v.Thomas D. COOK, Superintendent, Mississippi StatePenitentiary, Respondent-Appellee.
No. 71-2863 Summary Calendar.**
United States Court of Appeals,Fifth Circuit.
Feb. 23, 1972.

Appeal from the United States District Court for the Northern District of Mississippi.
Before THORNBERRY, MORGAN and CLARK, Circuit Judges.
PER CURIAM:


1
The denial of appellant's petition for writ of habeas corpus is affirmed for the reasons stated in the district court's memorandum of decision, 329 F.Supp. 83 (1971).  Cf. Murray v. Wainwright, 450 F.2d 465 (5th Cir. 1971).



**
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of N. Y., 431 F.2d 409, Part I (5th Cir. 1970)